353 U.S. 963
77 S. Ct. 1047
1 L. Ed. 2d 901
Lewis D. BARTON, District Director, United States  Immigration and Naturalization Service, DistrictNo. 11, appellant,v.Antonia SENTNER.
No. 728.

Antonia SENTNER, appellant,
v.
Lewis D. BARTON, District Director, United States
Immigration and Naturalization Service, District No. 11.
No. 784.
Supreme Court of the United States
May 20, 1957
Solicitor General Rankin, Assistant Attorney General Olney, and Beatrice Rosenberg, for Barton.
Mr. Sydney L. Berger, for Sentner.
PER CURIAM.


1
The judgment is affirmed. See United States v. Witkovich, 353 U.S. 194, 77 S. Ct. 779.


2
They would note jurisdiction of this appeal and afford the Attorney General an apportunity to present the Government's side of this important internal security problem. United States v. Witkovich, supra, in which they dissented, limited § 242(d)(3) of the Immigration and Nationality Act of 1952, 66 Stat. 211, as amended, 8 U.S.C. (Supp. IV) § 1252(d)(3), 8 U.S.C.A. § 1252(d)(3), 'to authorizing all questions reasonably calculated to keep the Attorney General Advised regarding the continued availability for departure of aliens * * *.' It passed on clause (3) and no other. This appeal involves other clauses of § 242(d), namely, clauses (1) and (4), neither of which was passed on in Witkovich. The Court, by summary affirmance of this appeal, without argument, enlarges its holding in Witkovich and strikes down two more clauses of § 242(d). These two clauses are vital to the effectuation of the purpose of the Congress in controlling subversives whose ordered deportation has been forestalled by technical difficulties. For a more detailed discussion see their dissent in Witkovich.


3
Mr. Justice BURTON and Mr. Justice CLARK dissent.